UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-6604


ERIC B. SAUB,

                   Plaintiff - Appellant,

            v.

GEORGETT PHILLIPS, Commonwealth Attorney, Individually and Officially;
THOMAS POTTER, Individually and Officially; KRIS COUGHLIN, Individually
and Officially; KATRINA EVERETT, Individually and Officially; MATT VAN
WASSEN, Individually and Officially; MARK MARSHALL, Sheriff, Individually
and Officially; ISLE OF WIGHT COUNTY VIRGINIA; STEVEN EDWARDS,
Deputy Commonwealth Attorney, Individually and Officially; C.B. NURNEY,
Individually and Officially; BABATUNDE STOKES, Assistant Medical Examiner,
Individually and Officially; SAMUEL PERFETTI, Individually and Officially; C.
TRUMBLE, Magistrate; Individually and Officially; ELIZABETH C.
STAHLMAN, Magistrate; Individually and in his or her Official Capacity;
MANDY L. OWENS, Magistrate, Individually and Officially; APPLE;
FACEBOOK; CELLCO PARTNERSHIP, d/b/a Verizon Wireless; REGUS; W.
PARKER COUNCIL, Judge, Individually and Officially; JOHN F. DAFFRON,
JR., Judge, Individually and Officially; SEAN DOLAN, Chief Magistrate,
Individually and Officially; FRED JACKSON, Region 8 Magistrate Supervisor,
Individually and Officially,

                   Defendants - Appellees,

            and

DR. ROB ROBINSON, Medical Examiner, Individually and in his official
capacity; CITY OF HAMPTON VIRGINIA; JOHN DOE, Detective, Individually
and in their official capacities; WILLIAM DARDEN, Detective, Individually and
in their official capacities; JEFFREY LAWRANCE, Detective, Individually and in
their official capacities; MICHAEL HENZEY, in his capacity as assistant
commonwealth Attorney; DETECTIVE CORPORAL RHODY, Hampton Police
Department; Individually and in his Official Capacity
Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:16-cv-00414-JAG-RCY)


Submitted: September 21, 2017                                 Decided: October 18, 2017


Before GREGORY, Chief Judge, and MOTZ and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric B. Saub, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Eric B. Saub appeals the district court’s order dismissing his 42 U.S.C. § 1983

(2012) complaint under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. See Saub v. Phillips, No. 3:16-cv-00414-JAG-RCY (E.D. Va. May 1, 2017). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                              AFFIRMED




                                            3